YELVERTON, Judge.
For the reasons set out in Louisiana Resources Co. v. Noel, 499 So.2d 1016 (La.App. 3rd Cir.1986) the judgment in favor of defendants, Lawrence and June Noel, and against Louisiana Resources Company for just compensation is reduced from $47,-755.61 to $19,139.61. The judgment granting the award of attorney’s fees is reduced to the sum of $8,800. In all other respects the judgment of the trial court is affirmed, costs on appeal to be divided one-half to plaintiff and one-half to defendants.
AMENDED AND AFFIRMED.